PER CURIAM.
Joseph H. Bryant appeals the summary denial, without record attachments, of his motion for post-conviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion he raised three claims of ineffective assistance of trial counsel, each of which this court finds- to be facially sufficient. In response to this court’s order to show cause, the state concedes that the trial court should be required to attach to its order of denial those portions of the record which refute appellant’s claims or to conduct an evidentiary hearing.
Accordingly, we reverse the order denying appellant’s motion for post-conviction relief and remand for an evidentiary hearing or the attachment of portions of the record which conclusively refute appellant’s claims.
REVERSED AND REMANDED.
FARMER, STEVENSON and GROSS, JJ., concur.